Title: From Thomas Jefferson to David Howell, 23 June 1790
From: Jefferson, Thomas
To: Howell, David



Sir
New York June 23. 1790.

I have been much gratified by the receipt of your favors of the 3d. and 12th. inst. The former, with the papers inclosed in it, was communicated to the president. I feel a sincere sympathy in the pleasure you must have in contemplating the promising genius of your son. His oration contains reflections and views far beyond the ordinary ones of his age.
Congress have been much divided on the question of assuming the state debts. Without pretending to a thorough understanding of the subject, I am apt to suppose difficulties pretty nearly balan[ced on] both sides, when I see honest and able men so equally di[vided] in sentiment on a question: consequently that the decision either way  in preference to the other, will not be attended with either signal advantage or disadvantage.
A general war in the North of Europe is certain. Late advices excite a suspicion that England means to take advantage of circumstances to single out Spain for her own drubbing. If she forces the latter on a war, it is possible that France may rise like a giant from his slumbers, and refreshed by them. I hope peace and profit will be our lot. I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. I return you the oration.

